DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to applicant’s request for an interview, the Examiner respectfully notes that interviews are not held in every case or after every Office Action. Instead, interviews are done on a case by case basis. In the instant case, due to the presence of the below noted prior art, and to the below noted 112 first paragraph issues, a rejection is presented below.
Information Disclosure Statement
The information disclosure statement filed 1/13/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
Note that the struck through references have not been considered because no statement of relevance in English has been provided.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,

    PNG
    media_image1.png
    434
    682
    media_image1.png
    Greyscale

The phrase “”wherein the first surface of the recessed region of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach area of the lead frame” on the last two lines introduces new matter.  As currently worded, applicant is essentially recite that the first surface of the recessed region of the lead frame is closer to (A) the ferromagnetic mold material than it is to (B) the first surface of the die attach area of the lead frame.  This is not reasonably disclosed by the original disclosure.  As seen in the above figure the thickness of the lead frame below the first surface of the recessed region as well as another material separates the first surface of the recessed region from the ferromagnetic mold material.  This thickness is not disclosed.  Additionally, the thickness of the lead frame essentially separates the first surface of the die attach area from the first surface of the recessed region.  This thickness is also not disclosed.  It cannot be reasonably readily identified as to which thickness is larger than the other, and the Examiner further notes that the figures are not originally disclosed to be to scale.  
As to Claim 18,

    PNG
    media_image2.png
    535
    637
    media_image2.png
    Greyscale

The phrase “the recessed region is formed entirely by a single continuous component of the lead frame” on line 4 introduces new matter. As seen above, and as best understood, the recessed region that the capacitor, for example 102b, is located in is not formed entirely by a single continuous component of the lead frame because the lead frame has gaps or spaces between portions of the lead frame in the recessed region. As indicated by the above arrows, the lead frame has a portion in the recessed region, but part of the recessed region directly below the capacitor does not, as best understood, include any lead frame.  Different segments of the lead frame, as best understood, form the recessed region, and as such the recessed region is not formed from a signal contiguous component as claimed.

The phrase “”wherein the first surface of the recessed region of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach area of the lead frame” on the last two lines introduces new matter.  As currently worded, applicant is essentially recite that the first surface of the recessed region of the lead frame is closer to (A) the ferromagnetic mold material than it is to (B) the first surface of the die attach area of the lead frame.  This is not reasonably disclosed by the original disclosure.  As seen in the above figure the thickness of the lead frame below the first surface of the recessed region as well as another material separates the first surface of the recessed region from the ferromagnetic mold material.  This thickness is not disclosed.  Additionally, the thickness of the lead frame essentially separates the first surface of the die attach area from the first surface of the recessed region.  This thickness is also not disclosed.  It cannot be reasonably readily identified as to which thickness is larger than the other, and the Examiner further notes that the figures are not originally disclosed to be to scale.  As explained in MPEP 2125(II), “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 
As to Claim 19,
The phrase “the recessed region is a single contiguous component” on lines 3-4 introduces new matter.  Similar to what is noted above, the recessed region is not formed by a single contiguous component because the lead frame’s recess is not formed from a single contiguous component.  To the extent that applicant is considering the space to be part of the component, the Examiner respectfully disagrees and notes that space or air is not reasonably a component and thus is not reasonable part of the single contiguous component claimed above.  he above phrase therefore introduces new matter.
The phrase “”wherein the first surface of the recessed region of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach area of the lead frame” on the last two lines introduces new matter.  As currently worded, applicant is essentially recite that the first surface of the recessed region of the lead frame is closer to (A) the ferromagnetic mold material than it is to (B) the first surface of the die attach area of the lead frame.  This is not reasonably disclosed by the original disclosure.  As seen in the above figure the thickness of the lead frame below the first surface of the recessed region as well as another material separates the 
As to Claims 2-17 and 20,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to Claim 16,
The phrase “the non-conductive mold material further encloses the passive component” on lines 1-2 fails to further limit claim 1. The above feature is recited on lines 12-14 of claim 1. As such, claim 16 does not introduce a new limitation to claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ararao et al. (Ararao) (US 2010/0141249)  in view of Babin (US 2011/0115480).
As to Claims 1, 14, and 20,
Ararao discloses A magnetic field sensor, comprising: a lead frame (12),(62e) having a die attach area with a first surface and a second opposing surface (Figure 3C), (Paragraphs [0050],[0051]); a plurality of leads (note the leads of 62e), (Figure 4), a passive component (64) coupled to at least one of the plurality of leads and attached to a first surface of the lead (Figure 

Babin discloses a lead frame having a recessed region (130c),(132c),(134c) with a first surface, (Figure 8), a passive component (capacitor) coupled to at least one of said plurality of leads and attached to the first surface of the recessed region (Paragraph [0055]), wherein the recessed region has a second surface opposite the first surface of the recessed region (Figure 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ararao to include a lead frame having a recessed region with a first surface,  a passive component coupled to at least one of said plurality of leads and attached to the first surface of the recessed region, wherein the first surface of the recessed region and the first surface of the die attached area are parallel to one another, the first surface of the recessed region of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach area of the lead frame, wherein the recessed region has a second surface opposite the first surface of the recessed region, wherein the second surface of the recessed region is closer to the ferromagnetic mold material than the first surface of the recessed region is to the ferromagnetic material given the above disclosure and teaching of Babin in order to advantageously ensure that 
(Note: The capacitor of Ararao is located on the underside of the lead frame like the magnet (Paragraph [0061] / note 62d). As such, the recess must be upward, and this would reasonably cause the lower side of the lead frame, which is the second surface of the recess, to be positioned closer to the magnet than the top first surface of the recess.)
As to Claim 2,
Ararao discloses the ferromagnetic mold material comprises a hard ferromagnetic material to form a bias magnet (Paragraph [0054]).
As to Claim 3,
Ararao in the utilized embodiment does not disclose the hard ferromagnetic material is selected from the group consisting of a ferrite, a SmCo alloy, a NdFeB alloy, a thermoplastic polymer with hard magnetic particles, or a thermoset polymer with hard magnetic particles.
Ararao in a second embodiment discloses that it is known to form a hard ferromagnetic material selected from the group consisting of a ferrite, a SmCo alloy, a NdFeB alloy, a thermoplastic polymer with hard magnetic particles, or a thermoset polymer with hard magnetic particles (Paragraph [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ararao in view of Babin to include ferromagnetic material is selected from the group consisting of a ferrite, a SmCo alloy, a NdFeB alloy, a thermoplastic polymer with hard magnetic particles, or a thermoset polymer with hard magnetic particles as taught by Ararao in a second embodiment in order to advantageously be able to more precisely be able to control 
As to Claim 12,
Ararao discloses the passive component comprises a capacitor (Paragraph [0061]).
As to Claim 13,
Ararao discloses a securing mechanism (52) between the non-conductive mold material and the ferromagnetic mold material (Paragraph [0052]).
As to Claim 15,
Ararao discloses the second surface of the die attach area is closer to the ferromagnetic mold material than the first surface of the die attach area is to the ferromagnetic mold material (Figure 3C).
As to Claim 16,
Ararao discloses wherein the non-conductive mold material further encloses the passive component (Paragraph [0061]).
As to Claim 17,
Ararao in view of Babin discloses the second surface of the recessed region is closer to the ferromagnetic mold material than the second surface of the die attach area of the lead frame is to the ferromagnetic mold material (Figures 3C,4 / note the combination the second surface of the recessed region would be in the lead frame, and this surface would therefore reasonably be closer to the ferromagnetic mold material as claimed.).
As to Claim 18,
Ararao discloses A magnetic field sensor, comprising: a lead frame (12),(62e) having a die attach area with a first surface and a second opposing surface (Figure 3C), (Paragraphs 
Ararao does not disclose a lead frame having a recessed region with a first surface that is entirely planar, wherein the recessed region is formed entirely by a single contiguous component of the lead frame, the first surface of the recessed region and the first surface of the die attached area are parallel to one another, the passive component is coupled to at least one of the plurality of leads and the bottom surface of the passive component is attached to and is directly on the first surface of the recessed region, the passive component is placed solely on the first surface of the recessed region such that the entire bottom surface of the passive component is in contact with the first surface of the recessed region, the first surface of the recessed region of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach area of the lead frame.
Babin discloses a lead frame having a recessed region (130c),(132c),(134c) with a first surface that is entirely planar (Figure 8), the recessed region is formed entirely by a single contiguous component of the lead frame (Figure 8 / note that in light of applicant’s disclosure, Babin discloses this feature even though a space is present below the capacitor), a passive component (capacitor) coupled to at least one of the leads and positioned in the recessed region of the lead frame (Paragraph [0055]), the passive component is coupled to at least one of the plurality of leads and the bottom surface of the passive component is attached to and is directly on the first surface of the recessed region (Paragraph [0062]), the passive component is placed solely on the first surface of the recessed region such that the entire bottom surface of the passive 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ararao to include a lead frame having a recessed region with a first surface that is entirely planar,  wherein the recessed region is formed entirely by a single contiguous component of the lead frame, the first surface of the recessed region and the first surface of the die attached area are parallel to one another, the passive component is coupled to at least one of the plurality of leads and the bottom surface of the passive component is attached to and is directly on the first surface of the recessed region, the passive component is placed solely on the first surface of the recessed region such that the entire bottom surface of the passive component is in contact with the first surface of the recessed region, the first surface of the recessed region of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach area of the lead frame given the above disclosure and teaching of Babin in order to advantageously ensure that the capacitor is more securely connected by allowing more of the surface of the capacitor to be connected to the lead frame, and in order to advantageously minimize the risk of solder join failure (Paragraph [0061]).
(Note: The capacitor of Ararao is located on the underside of the lead frame like the magnet (Paragraph [0061] / note 62d). As such, the recess must be upward, and this would reasonably cause the lower side of the lead frame, which is the second surface of the recess, to be positioned closer to the magnet than the top first surface of the recess.)
As to Claim 19,
Ararao discloses A magnetic field sensor, comprising: a lead frame (12),(62e) having a die attach area with a first surface and a second opposing surface (Figure 3C), (Paragraphs 
Ararao does not disclose a lead frame having a recessed region with a first surface, the recessed region is a single contiguous component, wherein the first surface of the recessed region and the first surface of the die attached area are parallel to one another, a passive component coupled to at least one of said plurality of leads and attached to the first surface of the recessed region, the first surface of the recessed region of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach area of the lead frame, wherein the first surface of the die attach area is closer to the top surface of the non-conductive mold than the first surface of the recessed region.
Babin discloses a lead frame having a recessed region (130c),(132c),(134c) with a first surface, the recessed region is a single contiguous component (Figure 8), a passive component (capacitor) coupled to at least one of the leads and positioned in the recessed region of the lead (Paragraph [0055]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ararao to include a lead frame having a recessed region with a first surface, the recessed region is a single contiguous component, wherein the first surface of the recessed region and the first surface of the die attached area are parallel to one another, a passive component coupled to at least one of said plurality of leads and attached to the first surface of the recessed region, the first surface of the recessed region of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach area of the lead frame, wherein the first surface of the die attach area is closer to the top surface of the non-conductive mold than the first surface of the recessed region given the above disclosure and teaching of 
(Note: The capacitor of Ararao is located on the underside of the lead frame like the magnet (Paragraph [0061] / note 62d). As such, the recess must be upward, and this would reasonably cause the lower side of the lead frame, which is the second surface of the recess, to be positioned closer to the magnet than the top first surface of the recess.)
Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ararao et al. (Ararao) (US 2010/0141249)  in view of Babin (US 2011/0115480) as applied to claim 1 above, and further in view of Stout (US 4,188,605).
As to Claims 4 and 5,
Ararao in view of Babin does not disclose the ferromagnetic mold material is selected from the group consisting of a soft ferromagnetic mold material to form a concentrator, the soft ferromagnetic material includes at least one of NiFe, Ni, a Ni alloy, steel, or ferrite.
Stout discloses the ferromagnetic mold material is selected from the group consisting of  a soft ferromagnetic mold material to form a concentrator, the soft ferromagnetic material includes at least one of NiFe, Ni, a Ni alloy, steel, or ferrite, and that for as similar device that it’s known to use either a soft ferromagnetic material or a hard ferromagnetic material for the sensor (Column 3, Lines 63-68), (Column 4, Lines 1-54 / note the three different embodiments and where in the first embodiment the magnetically active material is for example a soft Ni alloy, and where in the third embodiment the magnetically active material uses a permanent magnet).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Ararao in view of Babin to include the ferromagnetic mold material is selected from the .
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ararao et al. (Ararao) (US 2010/0141249)  in view of Babin (US 2011/0115480) as applied to claim 1 above, and further in view of Elian et al. (Elian) (US 2013/0113475).
As to Claims 6 and 7,
Ararao in view of Babin does not disclose the ferromagnetic mold material has a non-contiguous central region extending from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material, the ferromagnetic mold material forms a substantially D-shaped, O-shaped, U-shaped, or C-shaped structure.
Elian discloses the ferromagnetic mold material has a non-contiguous central region extending from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material (Figures 4B, 4C), the ferromagnetic mold material forms a substantially D-shaped, O-shaped, U-shaped, or C-shaped structure (Figures 4B,4C).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ararao in view of Babin to include the ferromagnetic mold material has a non-contiguous central region extending from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material, the ferromagnetic mold material .
Claims 8, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ararao et al. (Ararao) (US 2010/0141249)  in view of Babin (US 2011/0115480) and Elian et al. (Elian) (US 2013/0113475) as applied to claim 6 above, and further in view of Ausserlechner (US 2009/0140725).
As to Claims 8, 9, and 10,
Ararao in view of Babin and Elian does not disclose the non-conductive mold material comprises a protrusion extending into the central region of the ferromagnetic mold material, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to terminate before the second end of the ferromagnetic mold material, and wherein the ferromagnetic mold material covers the protrusion.
Ausserlechner discloses the non-conductive mold material (190) comprises a protrusion extending into the central region of the ferromagnetic mold material (162) (Figure 8), the protrusion extends from adjacent to the first end of the ferromagnetic mold material (top surface) to the second end (bottom surface) of the ferromagnetic mold material (Figure 78, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to terminate before the second end of the ferromagnetic mold material, and wherein the ferromagnetic mold material covers the protrusion (Figure 8).
.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ararao et al. (Ararao) (US 2010/0141249)  in view of Babin (US 2011/0115480) and Elian et al. (Elian) (US 2013/0113475) as applied to claim 6 above, and further in view of Zwijze et al. (Zwijze) (US 2012/0293165).
As to Claim 11,
Ararao in view of Babin and Elian do not disclose a third mold material disposed in and secured to the central region of the ferromagnetic mold material, wherein the third mold material is comprised of a soft ferromagnetic material.
Zwijze discloses a third mold material disposed in and secured to the central region of the ferromagnetic mold material, wherein the third mold material is comprised of a soft ferromagnetic material (Figure 1a) and (Paragraph [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858